 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10                                     SACRAMENTO DIVISION
11

12
     JOSE ABEL GARCIA,                                   2:19-CV-0434-TLN-DMC-P
13
                                           Plaintiff, ORDER
14
                     v.
15

16   HLA WIN, et al.,                               Judge:        The Hon. Dennis M. Cota
                                                    Trial Date:   Not set
17                                      Defendants. Action Filed: March 11, 2019
18

19

20         The Court, having considered Defendants’ third motion to modify the discovery and

21   scheduling order, and good cause having been found:

22         IT IS HEREBY ORDERED: Defendants’ motion is granted. The deadline to file a

23   dispositive motion is extended to July 19, 2021. All discovery deadlines shall remain closed.

24
     Dated: June 30, 2021
25                                                       ____________________________________
                                                         DENNIS M. COTA
26
                                                         UNITED STATES MAGISTRATE JUDGE
27

28
                                                     1
                                                              [Proposed] Order (2:19-CV-0434-TLN-DMC-P)
